Citation Nr: 1743911	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-16 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement for expenses incurred for non-VA medical services at the University of Nebraska Medical Center on March 3-4, 2011.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1995 and again from January 2007 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision issued by the Nebraska-Western Iowa Health Care System of the Department of Veterans Affairs (VA).  

In October 2013, the Veteran testified before the undersigned at a Board hearing in Lincoln, Nebraska.  A transcript of that hearing has been associated with the claims file and reviewed. 

This case was previously before the Board in November 2014, at which time it was remanded for further development.  The matter returned to the Board in August 2016, at which time it was denied.  The Veteran appealed the Board's August 2016 denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2017, the Court issued an order granting a Joint Motion for Remand (JMR), and vacated the Board's August 2016 decision.  Specifically, the JMR alleged that the Board erred under Stegall v. West, 11 Vet. App. 268, 271 (1998), by failing to ensure compliance with its November 2014 Remand directives.  As the Board is granting the claim herein, that issue is rendered moot and will not be discussed.



FINDING OF FACT

On March 3-4, 2011, the Veteran received medical treatment at a non-VA facility; the treated condition was one that a prudent layperson in the circumstances would expect to be hazardous to health if medical attention was delayed, and seeking treatment at a VA or federal facility was not feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical services provided to the Veteran on March 3-4, 2011, at a non-VA facility have been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Reimbursement of Unauthorized Medical Expenses

The Veteran claims reimbursement for expenses incurred for procedures performed at the University of Nebraska Medical Center (UNMC) on March 3-4, 2011.  

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Here, the Veteran's treatment at the non-VA facility was not authorized in advance as there is no indication that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter, for the medical services provided to the Veteran for which she is now seeking payment or reimbursement.

Congress, however, has authorized the reimbursement or payment for unauthorized emergency medical treatment of veterans, under two statutory provisions, 38 U.S.C.A. §§ 1725 and 1728.  Section 1728 applies to veterans who (among other criteria) have been granted service connection for at least one disability at the time they sought treatment.  

The treatment at issue was provided for the Veteran's service-connected fibrocystic breast disease.  As such, 38 U.S.C.A. § 1728 is applicable, and no further discussion of payment under § 1725 (which governs payment where a veteran has not been granted service connection or is not in receipt of total compensation) is necessary.  

Under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where the care and services rendered were for an adjudicated service-connected disability, the services rendered were for emergency treatment of a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and when seeking treatment at a VA or federal facility was not feasibly available.  All three requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

Based on a review of the record, the Board finds that the criteria for reimbursement of medical expenses incurred by the Veteran from March 3-4, 2011, have been met.  

By way of background, in February 2011, the Veteran sought pre-authorized non-VA medical treatment for an ultrasound of her breasts, as the procedure was not available at a VA medical facility.  The ultrasound was performed at UNMC and revealed a questionable abnormality of the right breast that was highly concerning for malignancy.  As a result, the doctor determined it was necessary to perform an ultrasound needle biopsy of the right breast that day due to suspicions that the abnormality was malignant.  VA authorized payment or reimbursement for the biopsy after the fact.  

The February 2011 biopsy did not produce a sufficient sample, and the Veteran's doctor requested authorization to perform a vacuum assisted core biopsy to exclude a diagnosis of malignancy.  A February 2017 medical record notes that in the event the vacuum assisted core biopsy is not sufficient to exclude a diagnosis of malignancy, the Veteran would need to undergo a diagnostic surgical biopsy.  

On March 2, 2011, VA authorized a vacuum assisted core biopsy, and the procedure was scheduled for the following day.  According to the Veteran's October 2013 testimony, she arrived at UNMC on March 3, 2011, to undergo a vacuum assisted core biopsy, but was advised by the surgeon that the procedure could not be done because there was too great a chance of rupturing her chest cavity.  The Veteran states that the surgeon took a 10 minute break to contact VA before returning and performing a radioactive pellet placement, the first of two steps for a lumpectomy with radioactive seed localization.  The second step, the lumpectomy, was performed the following day, March 4, 2011.  

Applying the regulatory framework to this case, the Board finds each criterion met.  The Veteran was treated at a private facility for a service-connected disability; the situation was such that a prudent layperson would have expected that delay in seeking treatment would have been hazardous to life or health; and in consideration of the fact that VA authorized two other biopsy procedures, it is reasonable to believe that seeking treatment at a VA facility was not feasibly available.

The VA Nebraska-Western Iowa Health Care System denied entitlement to reimbursement or payment on the basis that the procedures ultimately performed were not emergent based on review by medical professionals.  However, the salient question is whether a layperson would have reasonably expected that further delay would have been hazardous to life or health.  In February 2011, the results of an ultrasound led the doctor to conclude that a follow up biopsy was necessary the same day; notably, VA agreed and approved authorization after the fact.  The vacuum assisted core biopsy was scheduled the day following VA authorization, further indicating the emergent nature of the situation.  Furthermore, the Veteran went in for the preauthorized procedure, and another procedure was performed at that time based on the advice of the oncology surgeon.  Accordingly, the Board finds that the weight of the competent and probative evidence is at least in equipoise as to whether a reasonably prudent person would have believed that further delay would have been hazardous to life or health.  Accordingly, the Board concludes that the criteria for the payment or reimbursement of unauthorized medical expenses from March 3-4, 2011, have been met.  38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120.


ORDER

Payment or reimbursement of unauthorized emergency room services on 
March 3-4, 2011, is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


